Citation Nr: 1726405	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  16-12 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel





INTRODUCTION

The Veteran served in the United States Navy with active duty from September 1961 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, additional development is required before the Veteran's claims may be decided on the merits. 

Although the Veteran was provided with a review of his record and VA medical opinion regarding his bilateral hearing loss and tinnitus in September 2015 and January 2016, the Board does not find the opinions to be adequate.  Specifically, the Board notes that the examiner improperly relied solely on the absence of documentary evidence as a rationale for the negative nexus opinion.  Dalton v. Nicholson, 12 Vet, App, 23.  Additionally, although the examiner concludes that the Veteran's hearing loss is not related to service, it is unclear if the Veteran meets the criteria for a diagnosis of hearing loss for VA purposes.  The examiner also concluded that "only seldom does noise cause a permanent tinnitus without causing hearing loss," but as an in-person examination was not completed, it is possible that the Veteran could have tinnitus without having hearing loss.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board also notes that the VA examiner does not adequately address the two opinions provided from the Veteran's VACAA Choice Program doctors and only provides a conclusory statement as to why they carry low probative value without a complete explanation for the opinion. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file all of the Veteran's post-October 2015 treatment records.  

2.  After obtaining any necessary authorizations from the Veteran, associate with the claims file any other outstanding records from the Veteran's treatment with the VACAA Choice Program and determine if there may be any outstanding private treatment records for the Veteran's hearing loss and tinnitus. 

3.  Then, schedule the Veteran for an in-person examination with an appropriate medical examiner other than the one who has reviewed the Veteran's claims file previously.  The Veteran's claims file, and a copy of this remand, should be made available to the examiner, and after a review of the record, the examiner is asked to provide the following opinions: 

a.  Determine whether the Veteran meets the regulatory criteria for a hearing loss disability for VA purposes for both his right and left ear.

b.  Determine whether the findings support a diagnosis of tinnitus. 

The examiner is asked to determine and provide an opinion for the nature, onset, and etiology of any hearing loss or tinnitus found to be present and to determine whether it is at least as likely as not that the Veteran's bilateral hearing loss and tinnitus had their onset during service or are otherwise etiologically related to his active duty service, specifically during his three years as an aviation electronics technician. 

A complete rationale must be provided for all findings and conclusions reached.  The examiner should discuss any lay statements made by the Veteran with respect to the etiology of his claimed disabilities.  If the examiner must resort to speculation for any of the requested opinions, an explanation as to why this is so is required. 

If the examiner determines that an opinion cannot be provided without resort to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The AOJ should ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained.


4.  Then, and after undertaking any additional development deemed necessary, readjudicate the remaining issues on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 

